DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-22-22.
Claim 1 is amended.
Claims 2-6 and 8 are canceled.

Allowable Subject Matter	
Claims 1, 7 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 7 and 9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a plurality of layers of a wiring base body, each of the plurality of layers including: an insulating resin film having a first main surface that is an uppermost surface of the insulating resin film and a second main surface that is a lowermost surface of the insulating resin film; a conductive post embedded in the insulating resin film that penetrates the insulating resin film from the first main surface to the second main surface; and a wiring (1) embedded in the insulating resin film, (2) extending in a direction parallel to the second main surface, and (3) exposed to the second main surface, wherein the insulating resin film has a multi-layer structure including a first layer with the first main surface and a second layer with the second main surface, the wiring being embedded in the second layer and not being embedded in the first layer, a melting point of a constituent material of the first layer is lower than a melting point of a constituent material of the second layer, the conductive post has a wiring portion exposed to the second main surface and embedded in the second layer and a main body portion extending from the wiring portion to the first main surface through the second layer and the first layer, the main body portion has a monolithic composition, the first layer and the second layer are alternately throughout the plurality of layers, including the top layer and the bottom layer, and the wiring and the wiring portion do not extend beyond the second main surface.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848